DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 16 recite, in the last element, “wherein an effective error code list is generated on the basis of predefined.”  It is unclear what this means.  The Applicant may have intended to recite “predefined rules.”
	The dependent claims are rejected based on their dependence from the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-8 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of an algorithm for generating an error code list corresponding to detected exceptional conditions present in a measurement and processing system (mathematical and/or mental activity). This judicial exception is not integrated into a practical application because no context for the type of system present is recited; the claims are not limited to any particular practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited sensors, measurement system, processing unit, digitizing, outputting, and computer program product amount to the recitation of conventional data gathering and processing by use of generic digital computer components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 20100090809 A1)[hereinafter “Yeo”], Kramer (US 20190391894 A1), and Mueller (US 5673390 A).
Regarding Claims 1 and 16, Yeo discloses a procedure (and corresponding measurement system [Paragraph [0079]]) for handling exceptional conditions of a measurement system [Abstract – “Provided are a method and apparatus for transmitting a sensor status of a radio frequency identification (RFID) tag. The method and apparatus transmit an RFID tag identifier (ID) together with sensor data or sensor status information to an RFID reader, thereby enabling the RFID reader to receive the sensor status information about the RFID tag without additionally communicating with the RFID tag.”], the procedure comprising the steps of:
detecting at least one measured value, wherein the measured value represents a value derived from a measurand [Paragraph [0015] – “According to an aspect of the present invention, there is provided an apparatus for transmitting a sensor status of an RFID (radio frequency identification) tag, the apparatus including one or more sensors sensing and measuring a physical change in an external environment”Paragraph [0026] – “The sensor 151 senses a physical change of an item to which the RFID tag 150 is attached, and measures a value corresponding to the physical change. The sensor 151 may be embedded in the RFID tag 150 or connected to the RFID tag 150 by using various methods. For the sensor 151, various types of sensors capable of sensing various data including external environmental information such as temperature, pressure, humidity, voltage, current, etc., and capable of sensing a status of the sensor 151, may be used.”Paragraph [0074] – “Referring to FIG. 4, an apparatus for transmitting the sensor status of the RFID tag senses and measures a physical change of an item (an object) (operation S410).”];
digitizing the measured value [See Table 1 – SensorData 16-496 bits];
establishing a data structure, wherein the data structure comprises as an element at least the measured value [Paragraph [0075] – “Measured sensor data and sensor status information are stored in a memory (of the RFID tag (operation S430). The memory includes a UII of the item.”]; and
adding at least one error code list comprising at least one error code to the data structure [Paragraph [0076] – “The sensor status record may include at least one piece of information from among a plurality pieces of information about such as the number of sensors, an internal port number of the RFID tag of the sensor, whether to activate a sensor monitoring, whether to activate a sensor alarm function, whether to generate an alarm, a sensor alarm generation condition, whether to store timestamp, a scheduling mode, a sensor characteristic, and error information.”] if the measurement system or the measured value has an exceptional condition [Paragraph [0054] – “An alarm generation condition field determines whether the sensed data value is within an effective range or whether the sensed data value deviates from a predetermined reference value, by comparing the sensed data value with the reference value (an upper limit threshold value or a lower limit threshold value). The next one bit (the twelfth bit) records whether an error occurs in the sensor 151, such as when the sensor 151 cannot sense the item or when the sensor is broken.”];
wherein the error code is specific to the exceptional condition of the measurement system or to the measured value [See Paragraph [0055] and Table 6.].
Although Yeo discloses that the system can be one that takes the form of a network coupled distributed computer system [Paragraph [0079]], Yeo fails to disclose forwarding the data structure to at least one processing unit; and adding at least one additional error code to the error code list if the processing unit has an exceptional condition, wherein the error code is specific to the exceptional condition of the processing unit.
However, Kramer discloses a manner of attaching computer system error codes to transmitted data [Paragraph [0005] – “Since errors occur during the transmission of bus messages and also during the processing of bus messages, error management is necessary, including, in particular, the identification of errors. For this, the bus protocol defines at least one bus error code. According to this definition, errors are assigned bus error codes. If a bus subscriber detects an error, this bus subscriber writes the error code assigned to this error into the bus data area of a bus message.”].  It would have been obvious to attach such error codes to transmitted data during data transmission in order to be able to account for such errors when utilizing the data at a later point.
Yeo also fails to disclose that an effective error code list is generated on the basis of predefined rules, wherein the effective error code list comprises one or more further error codes and one or more error codes already present in the error code list are deleted.
Column 3 lines 41-45 – “The Error List has an Application Programming Interface (API) that allows information in the window to be modified. This allows programs like tokenizers and syntax checkers to add or delete errors from the Error List without having to generate an external file.”].  It would have been obvious to implement such functionality because doing so would have allowed for the creation of a more useful and up to date error list.

Regarding Claim 2, Yeo discloses that an exceptional condition is an error, failure, failure of individual components, exceeding of limit values, insufficient voltage supply or power supply or energy supply, interference of a communication, recognition of invalid data or invalid measured values, warnings of an expected failure, identification of a specific operating mode or lack of resources [Paragraph [0054] – “An alarm generation condition field determines whether the sensed data value is within an effective range or whether the sensed data value deviates from a predetermined reference value, by comparing the sensed data value with the reference value (an upper limit threshold value or a lower limit threshold value). The next one bit (the twelfth bit) records whether an error occurs in the sensor 151, such as when the sensor 151 cannot sense the item or when the sensor is broken.”].

Regarding Claim 3, Yeo discloses that the data structure includes measuring range [Paragraph [0046] – “The SAM contains the memory address and information on the range of each sensor 151”], condition [Paragraph [0054] – “An alarm generation condition field determines whether the sensed data value is within an effective range or whether the sensed data value deviates from a predetermined reference value, by comparing the sensed data value with the reference value (an upper limit threshold value or a lower limit threshold value). The next one bit (the twelfth bit) records whether an error occurs in the sensor 151, such as when the sensor 151 cannot sense the item or when the sensor is broken.”], or time stamp of the detection of the measured value [Paragraph [0063] – “The parameter defines whether the related timestamp is saved together with each sensor data or not.”].

Regarding Claim 4, Yeo discloses that the error code comprises an alphanumeric error code, an error classification [See Paragraph [0055] and Table 6.], a subordinate error code or information about the location of the occurrence of the error code.

Regarding Claim 5, Yeo discloses that the measured value is detected using a sensor and more than one measured value is determined by the sensor [Paragraph [0015] – “According to an aspect of the present invention, there is provided an apparatus for transmitting a sensor status of an RFID (radio frequency identification) tag, the apparatus including one or more sensors sensing and measuring a physical change in an external environment”Paragraph [0026] – “The sensor 151 senses a physical change of an item to which the RFID tag 150 is attached, and measures a value corresponding to the physical change. The sensor 151 may be embedded in the RFID tag 150 or connected to the RFID tag 150 by using various methods. For the sensor 151, various types of sensors capable of sensing various data including external environmental information such as temperature, pressure, humidity, voltage, current, etc., and capable of sensing a status of the sensor 151, may be used.”Paragraph [0074] – “Referring to FIG. 4, an apparatus for transmitting the sensor status of the RFID tag senses and measures a physical change of an item (an object) (operation S410).”].

Regarding Claim 6, Yeo discloses that a separate data structure is created for each measured value [See Fig. 3 and Paragraph [0046] – “A SAM and sensor data (configuration data+measurement data) may be stored in the same MB, e.g. extending in opposite directions as illustrated in FIG. 3.”].

Regarding Claim 7, Yeo discloses that an error code is entered into the data structure if its corresponding exceptional condition influences at least one element of the data structure [See Paragraph [0055] and Table 6.].

Regarding Claim 8, Yeo discloses that an error code is entered into all data structures [See Fig. 3 and Paragraph [0046] – “A SAM and sensor data (configuration data+measurement data) may be stored in the same MB, e.g. extending in opposite directions as illustrated in FIG. 3.”] which each contain at least one element that is influenced by the corresponding exceptional condition [See Paragraph [0055] and Table 6.].

Claim 11, Yeo discloses that the processing unit comprises a plurality of inputs for a plurality of data structures [See Fig. 3 and Paragraph [0046] – “A SAM and sensor data (configuration data+measurement data) may be stored in the same MB, e.g. extending in opposite directions as illustrated in FIG. 3.”].

Regarding Claim 12, Yeo discloses that the processing unit processes, converts or calculates one or more elements of the data structure [See Fig. 3 and Paragraph [0046] – “A SAM and sensor data (configuration data+measurement data) may be stored in the same MB, e.g. extending in opposite directions as illustrated in FIG. 3.”].

Regarding Claim 13, Yeo discloses forwarding the data structure to at least one output unit; and outputting at least one element of the data structure [Paragraph [0077] – “A response message including fields of the UII of the RFID tag, the sensor data, and the sensor status record generated based on the sensor status information is generated and transmitted to the RFID reader (operation S470).”].

Regarding Claim 14, Yeo discloses that, before the at least one element of the data structure is output, the error code list is processed and converted on the basis of predefined rules [Paragraph [0054] – “An alarm generation condition field determines whether the sensed data value is within an effective range or whether the sensed data value deviates from a predetermined reference value, by comparing the sensed data value with the reference value (an upper limit threshold value or a lower limit threshold value). The next one bit (the twelfth bit) records whether an error occurs in the sensor 151, such as when the sensor 151 cannot sense the item or when the sensor is broken.”].

Regarding Claim 15, Yeo discloses that the outputting of the least one element comprises the outputting on a display, web server, the forwarding to a fieldbus, device driver (DD, DTM) or to a current loop [Paragraph [0077] – “A response message including fields of the UII of the RFID tag, the sensor data, and the sensor status record generated based on the sensor status information is generated and transmitted to the RFID reader (operation S470).”See Fig. 1 – transmitting/receiving unit 153].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    307
    904
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    112
    894
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Yeo discloses “carrying along” of the sensor status information to the RFID reader [Paragraphs [0077]-[0078]].

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865